Head, Justice.
Fannie Green filed a habeas corpus petition against Josh Dawson for the custody of the granddaughter of the plaintiff. At the conclusion of the hearing, the trial judge entered an order as follows: “The above and foregoing case coming on to be heard, after evidence submitted and considered, it is ordered and adjudged that the child be returned to her maternal grandmother, Fannie Green. It is further ordered that the child, Frankie Dawson, if she so desires, have the right and privilege of visiting Josh Dawson at his house any afternoon; on every other week-end, the said child may visit Josh Dawson on Saturday afternoon, spend Saturday night and all day Sunday and return to her grandmother before dark Sunday night. This order is of a temporary nature and shall remain in full force and effect until September 1, 1953, unless amended or changed by further order of this court.” The plaintiff, Fannie Green, excepts to this order. Held:
The law of Georgia does not authorize a trial judge to enter an order which in effect permits a minor child, thirteen years of age, to determine or select the place of her residence. If the trial court will strike this provision of the order, and the further provision that the order is of a temporary nature, within ten days of the return of the remittitur of this court, the judgment is affirmed; otherwise, it is reversed.

Judgment affirmed on condition, with direction.


All the Justices concur.